278 So. 2d 724 (1973)
In re William Henry McKINNEY
v.
STATE.
Ex parte William Henry McKinney.
SC 396.
Supreme Court of Alabama.
May 24, 1973.
J. Louis Wilkinson and Charles Crowder, Birmingham, for petitioner.
No brief for the State.
BLOODWORTH, Judge.
Petition of William Henry McKinney for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in McKinney v. State, 50 Ala.App. 271, 278 So. 2d 719.
Writ denied.
HEFLIN, C. J., and COLEMAN, McCALL and JONES, JJ., concur.